DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Amendment
The amendment filed 09/22/2022 has been entered. Applicant has amended claims 1-3, 8-10 and 15-17. No claims have been added or cancelled. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Galitsky et al (US 2020/0034362) in view of Utama et al (DBPal: An End-to-end Neural Natural Language Interface for Databases – NPL Document U) under 35 U.S.C. 103. Utama teaches the amended limitation as seen in the current rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky et al (US 2020/0034362) in view of Utama et al (DBPal: An End-to-end Neural Natural Language Interface for Databases – NPL Document U).
Regarding claim 1, Galitsky teaches A system, comprising: a computing device comprising a processor and a memory (figure 1, 101); and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: parse a natural language query to identify a plurality of tokens (Figure 2, 202 - process 200 involves extracting clauses from query including building a parse tree. Database application 102 extracts clauses from NL query 120 by building a parse tree. FIG. 3 depicts the parse tree for the above example); identify, with a machine learning model, at least one operator based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); identify, with the machine learning model, at least one attribute and at least one respective attribute value based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); identify, with the machine learning model, at least one constraint based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); and generate a machine language query based at least in part on the at least one operator, the at least one constraint, the at least one attribute, and the at least one respective attribute value (Figure 2, 209-210 Generate a database query).  
Galitsky does not explicitly teach train a machine learning model based at least in part on a parallel corpus of queries comprising natural language queries and machine language queries, wherein the natural language queries are mapped to the machine language queries.
Utama teaches train a machine learning model based at least in part on a parallel corpus of queries comprising natural language queries and machine language queries, wherein the natural language queries are mapped to the machine language queries (2.2 Training Data Generation As mentioned above, the most important aspect of DBPal is that given a database schema, we automatically generate the data set to train the translation model. In the following, we give a brief overview of our data generation framework. In the first data generation step (called Generator in Figure 3), we use the database schema along with a set of base templates that describe NL-SQL pairs and so called ‘slot-filling’ dictionaries to generate a training set of 1-2 million pairs. While the schema information is used to instantiate table and attribute names in the templates, the slot-fill dictionaries are used to instantiate different variations of NL words and phrases).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Galitsky to include train a machine learninq model based at least in part on a parallel corpus of queries comprising natural language queries and machine language queries, wherein the natural language queries are mapped to the machine language queries as taught by Utama. It would be advantageous to provide a learned auto-completion model that suggests partial query extensions to users during query formulation and thus helps to write complex queries as taught by Utama (abstract).

Regarding claim 2, Galitsky in view Utama teaches The system of claim 1, Galitsky further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least train the machine learning model based at least in part on a query template, a thesaurus, and a schema for a plurality of records ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching. Synonyms can be mined from sources like thesaurus.com or use trained synonym models such as word2vec (Mikolov et al 2011)).  
Regarding claim 3, Galitsky in view Utama teaches The system of claim 2, Galitsky further teaches wherein the machine-readable instructions that cause the computing device to at least train the machine learning model further cause the computing device to at least: insert a machine language operator into a machine language example query based at least in part on a machine language query template ([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a first synonym for the machine language operator from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the first synonym into a natural language example query based at least in part on a natural language query template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); insert a machine language constraint into the machine language example query based at least in part on the machine language query template([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a second synonym for the machine language constraint from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the second synonym into a natural language example query based at least in part on the natural language query template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); insert a machine language attribute and an attribute value into the machine language example query based at least in part on the machine language query template ([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a third synonym for the machine language attribute from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the third synonym and the attribute into the natural language example query based at least in part on the natural language query template template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); and  29Attorney Docket: AXP-4262-US1 / 690101-1040 store the machine language example query and the natural language example query together in a parallel corpus of queries ([0092] - At block 209, process 200 involves generating a database query. Based on the identified mappings, database application 102 generates a database query that includes all the mapped fields or attributes).  
Regarding claim 4, Galitsky in view Utama teaches The system of claim 1, Galitsky further teaches wherein the machine-readable instructions that cause the computing device to identify the at least one operator further cause the computing device to at least determine that at least one of the plurality of tokens is indicative of the at least one operator (Figure 2, 204, map each keyword to a table, field, operation of database).  
Regarding claim 5, Galitsky in view Utama teaches The system of claim 1, Galitsky further teaches wherein the machine-readable instructions that cause the computing device to identify the at least one constraint based at least in part on the plurality of tokens further cause the computing device to at least determine that at least one of the plurality of tokens is indicative of the at least one constraint (Figure 2, 204, map each keyword to a table, field, operation of database).  
Regarding claim 6, Galitsky in view Utama teaches The system of claim 1, Galitsky further teaches wherein the machine-readable instructions that cause the computing device to identify the at least one attribute and at least one respective attribute value based at least in part on the plurality of tokens further cause the computing device to at least determine that a first one of the plurality of tokens is indicative of the at least one attribute and a second one of the plurality of tokens is indicative of the at least one respective attribute value (Figure 2, 204, map each keyword to a table, field, operation of database).  
Regarding claim 7, Galitsky in view Utama teaches The system of claim 1, Galitsky further teaches wherein the machine-readable instructions further cause the computing device to at least execute the machine language query (Figure 2, 210 Provide query to database, obtain result from database, and provide result to user device).
Claims 8-20 are rejected using similar rationale seen in the rejection of claims 1-7 above due to reciting similar limitations but directed towards a method and a non-transitory computer readable medium.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166